Case 1:19-cv-02521-JBW-RER Document 7 Filed 05/03/19 Page 1 of 2 PageID #: 73



UNITES STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X        CASE MANAGEMENT PLAN

                                                                 Docket Number:


                                            Plaintiff,
                  -against-


                                         Defendant,
---------------------------------------------------------X
         Upon consent of the parties, it is hereby ORDERED as follows:
1.       Defendants shall answer or otherwise move with respect to the complaint by                    .

2.       No additional parties may be joined after                    .

3.       No amendment of the pleadings will be permitted after                       .

4.       Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
         Rules of Civil Procedure, if not yet made:                       .
5.       The parties shall make required Rule 26(a)(2) disclosures with respect to:
                  (a)      expert witnesses on or before                      .
                  (b)      rebuttal expert witnesses on or before                    .

6.       All discovery, including depositions of experts, shall be completed on or before
                              (Generally, this date must be no later than 6 months after the initial
         conference).
7.       Pre-motion letters regarding proposed dispositive motions must be submitted within one
         (1) weeks following the close of all discovery and responses are due one week later.
8.       Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
         (Answer no if any party declines to consent without indicating which party has
         declined.)
                                            Yes             No
Case 1:19-cv-02521-JBW-RER Document 7 Filed 05/03/19 Page 2 of 2 PageID #: 74




If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
                           form. The form can be accessed at the following link:
Action to a Magistrate Judge
http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.


9.     A Telephone Conference set for _____________________, to be initiated by
       ___Plaintiff    or __Defendant (Check One).
                       * (The Court will schedule the conference listed above.)
10.    Status Conference will be held on ___________________________.
                    * (The Court will schedule the conference listed above)

11. A Final Pre-trial Conference will be held on _______________________.
                      *(The Court will schedule the conference listed above.)

This scheduling order may be altered or amended upon a showing of good cause not
foreseeable at the date hereof.
Dated: Brooklyn, New York
________________________

                                              RAMON E. REYES, JR.
                                              UNITED STATES MAGISTRATE JUDGE

CONSENTED TO:
                                              NAME
                                              Attorney for Plaintiff
                                              ADDRESS
                                              E-mail:
                                              Tel.:
                                              Fax:


                                              NAME
                                              Attorney for Defendant
                                              ADDRESS
                                              E-mail:
                                              Tel.:
                                              Fax:
